CAMPBELL, Judge.
The defendant contends that it was error to allow the Solicitor to question the defendant about committing specific criminal acts raising the inference he had been indicted or charged but not convicted. The Supreme Court of North Carolina has held on numerous occasions that the witness may, for the purpose of impeachment, be examined as to whether he has committed named criminal offenses and acts of degrading conduct which are not the subject of the case being tried and for which he had not been convicted. State v. Foster, 284 N.C. 259, 200 S.E. 2d 782 (1973) and cases there cited. But see State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971).
The defendant also assigns as error and a violation of G.S. 1-180 the statement of the trial judge in the opening of his charge which reads:
“Now, members of the jury, in the case in which we are trying the defendant Enos Lee Wallace is charged in a bill of indictment as follows: ...”
The defendant contends that the trial judge’s use of the phrase “we are trying” conveyed to the jury the inference that the trial *525judge was part of the solicitor’s machinery for prosecution. The judge, jury, solicitor and defense counsel are all participants in a trial. It is obvious that the trial judge intended to include everyone in the courtroom in his term “we.” In State v. Hollingsworth, 11 N.C. App. 674, 182 S.E. 2d 26 (1971), this Court stated, "... It must appear with ordinary certainty that the court’s language, when fairly interpreted, was likely to convey an opinion to the jury and could reasonably have had an appreciable effect on the result of the trial. ...” The defendant has failed to show that he has been prejudiced in any way by the remarks of the trial judge.
Finally, the defendant assigns as error the failure of the trial court sufficiently to explain to the jury the crime of armed robbery and to apply it to the evidence in the case. However, the trial court fully outlined each of the elements of the offense of armed robbery, recounted the evidence and charged the jury as to what facts they had to find which would supply each element of the crime. The charge was full, complete and free from prejudicial error. We find no error.
No error.
Judges Morris and Vaughn concur.